UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LUIS IVAN POBLETE,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                    Case No. 17-cv-02527 (APM)
                                          )
RESIDENTIAL CREDIT                        )
OPPORTUNITIES TRUST, et al.,              )
                                          )
      Defendants.                         )
_________________________________________ )

                                   MEMORANDUM OPINION

        This matter comes before the court on review of Plaintiff Luis Ivan Poblete’s Complaint

and Motion for Temporary Restraining Order, titled “Petition in Equity for Emergency Injunctive

Relief” (“Complaint and TRO”). Plaintiff proceeds pro se. For the reasons set forth below, the

court denies Plaintiff’s Complaint and TRO and sua sponte dismisses this action without prejudice

for lack of subject-matter jurisdiction.

        Plaintiff invokes diversity jurisdiction as the basis for subject-matter jurisdiction in this

case. Compl. & TRO, ECF No. 1, ¶ 4. The federal diversity statute provides that “district courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum

or value of $75,000 . . . and is between . . . citizens of different states.” 28 U.S.C. §1332 (emphasis

added). For jurisdiction to exist under section 1332, there must be complete diversity between the

parties, meaning “each defendant [must be] a citizen of a different state [than] each plaintiff.”

Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). “The party seeking the

exercise of diversity jurisdiction bears the burden of pleading the citizenship of each and every
party to the action.” Loughlin v. United States, 393 F.3d 155, 171 (D.C. Cir. 2004) (quoting

Naartex Consulting Corp. v. Watt, 722 F.2d 779, 792 (D.C. Cir. 1983)).

       Plaintiff has failed to meet this burden here. It is apparent from the face of the Complaint

that complete diversity does not exist. The caption of Plaintiff’s pleading shows that Plaintiff and

one of the Defendants, Stephen Hassler, are both residents of Washington, D.C. To be sure, a

person is a “citizen of the State” in which he is domiciled, and physical presence is only one of the

two factors courts use to determine domicile.      See Prakash v. Am. Univ., 727 F.2d 1174, 1180

(D.C. Cir. 1984). Plaintiff, however, bears the burden of pleading citizenship and has not pled

facts establishing that either he or Mr. Hassler is a citizen of any state other than Washington, D.C.

The court therefore finds it lacks subject-matter jurisdiction over this matter. Accordingly, the

court dismisses Plaintiff’s Complaint and TRO sua sponte. See Fed. R. Civ. P. 12(h)(3); Evans v.

Suter, No. 09-5242, 2010 WL 1632902, at *1 (D.C. Cir. 2010) (per curiam) (“[A] district court

may dismiss a complaint sua sponte prior to service on the defendants pursuant to Fed. R. Civ. P.

12(h)(3) when, as here, it is evident that the court lacks subject-matter jurisdiction.”).

       Thus, for the foregoing reasons, the court denies Plaintiff’s Complaint and TRO and

dismisses this action without prejudice. An Order consistent with this Memorandum Opinion is

issued separately.




                                                       _____________________________
Date: November 22, 2017                                Amit P. Mehta
                                                       United States District Judge




                                                   2